PER CURIAM
Plaintiff appeals from a judgment dismissing a writ of habeas corpus, ORS 34.680(1), for lack of jurisdiction because plaintiff had been transferred to a correctional institution outside of Marion County. That dismissal, as the state acknowledges on appeal, was erroneous. See McGee v. Johnson, 161 Or App 384, 387, 984 P2d 341 (1999) (^Jurisdiction vested upon the issuance of the writ and cannot be divested merely upon a change in the physical location of a plaintiff.”).
Reversed and remanded.